NO. 12-20-00280-CV

                             IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

                                                        §       APPEAL FROM THE
IN THE INTEREST OF
                                                        §       COUNTY COURT AT LAW NO. 1
E.M.P., A CHILD
                                                        §       ANGELINA COUNTY, TEXAS

                                      MEMORANDUM OPINION
                                          PER CURIAM
        This appeal is being dismissed for failure to comply with a requirement of the appellate
rules, a court order, or a notice from the clerk requiring a response or other action within a
specified time. See TEX. R. APP. P. 42.3(c).
        A party who is not excused by statute or the appellate rules from paying costs must pay--
at the time an item is presented for filing--whatever fees are required by statute or Texas
Supreme Court order. TEX. R. APP. P. 5; see TEX. R. APP. P. 20.1. An appellate court may
enforce Rule 5 by any order that is just. TEX. R. APP. P. 5. After giving ten days’ notice, an
appellate court may dismiss an appeal because the appellant failed to comply with a requirement
of the appellate rules, a court order, or a notice from the clerk requiring a response or other
action within a specified time. TEX. R. APP. P. 42.3(c).
        On January 4, 2021, the Clerk of this Court notified Appellant, B.P., that the filing fee in
this appeal is due and that the appeal would be subject to dismissal if the fee was not paid on or
before January 14. The date for remitting the filing fee passed, and Appellant has not paid the fee
or otherwise shown that he is excused from paying the fee. 1




        1
          The case information sheet from the Angelina County District Clerk’s Office demonstrates that Appellant
was not declared indigent in the trial court.




                                                       1
         Because Appellant failed, after notice, to comply with Rule 5, the appeal is dismissed.
See TEX. R. APP. P. 42.3(c). 2
Opinion delivered January 21, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         2
           We also note that, despite notices from this Court, Appellant has not filed the required docketing
statement or made payment arrangements to pay the fee for the clerk’s record. See TEX. R. APP. P. 32.1; TEX. R.
APP. P. 35.3(a). Both such failures render an appeal subject to dismissal. See TEX. R. APP. P. 37.3(b); TEX. R. APP.
P. 42.3(b)-(c).


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          JANUARY 21, 2021


                                         NO. 12-20-00280-CV


                           IN THE INTEREST OF E.M.P., A CHILD


                            Appeal from the County Court at Law No. 1
                    of Angelina County, Texas (Tr.Ct.No. CV-00155-17-03)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this Court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this Court that
the appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      3